10
11
12
13
14
15
16
17
18
19
20
21
22
AS
24
25
26
27

2R

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page1of1i7 Page ID #:3593

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT’S REPLY IN SUPPORT OF
MOTION TO PRECLUDE, AND
Vv. FURTHER OBJECTION TO, REVIEW
AND USE OF PORTIONS OF THE JUNE
MICHAEL JOHN AVENATTI, 26, 2020 PRE-TRIAL SERVICES
DIGITAL FORENSIC EXAMINATION
Defendant. REPORT

 

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Reply in Support of Motion to
Preclude, and Further Objection To, Review and Use of the June 26, 2020 Pre-trial

Services Digital Forensic Examination Report.

Dated: August 3, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

I

II.

 

IIL.

TABLE OF AUTHORITIES

INTRODUCTION

B.

C.

G.

H.

CONCLUSION

. Defendant is Not Using the Privilege as a Sword and Shield

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 2of17 Page ID #:35p4

TABLE OF CONTENTS

The Government Fails to Address the Sixth Amendment................

The Government is Silent as to Defendant’s Claim of Irreparable
Harm Under the Law

. The Government Does Not Mention, Let Alone Respond To,

the Declaration Submitted with the Motion

The Court’s Clear Directive During the July 11, 2020 Hearing
on Defendant’s Motion for Protective Order Undercuts The
Government’s Argument

The Law Does Not Support the Government’s
“Privilege Log” Argument

The Government’s Use of the Report in its Response is Improper....

Poorer rors erere err ces ere srerreeere sss eer ees eee se Hees rereDEeeEEsEEEserEEresoeeee®
Peer ere cevecere rece er eseeeeeee eee ee EEE HEE OE EEE DD CTEE TEED ECE SO COE TOO OOO EEOOOIOD
Co ee ee ee eee eee eee eee eee eee eee eee eee ey

coos

eccccece

—

eee ee eee ee eee eee ee ee eee eee eee eee eee eee eee ey

Pee e err ccccc cco v cece vce ccescceceees

eee ee ee ee ee eee eee eee ee eee eee ey

wcccoccee

Coe e ee rercerevceevessersrerceceneeeeeeesereesseeeesreereeenesees

Ce ee ee eee eee eee ee ee er rrr

eee ee ee ee ee eee ee ee ee eee eee ee eee ee

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 3of17 Page ID#:35

 

TABLE OF AUTHORITIES
CASES: Page
Dole v. Milonas,
889 F.2d 885 (9™ Cir, 1989) ..cecccccccscssssssssesescsesssssssscscscscscscssstsnscsvevsnseceees 9,10, 11
Foster v. City of Fresno,
392 F.Supp.2d 1140 (2005)... esesseseesesseescescesscssssesssssecsscssssscsssescssessseaceaeeaeeeres 2
Hickman v. Taylor,
BAP Us AOS (LSAT) ssssnss zaman tains sxines soennannanacinesemecnscons purine suameaese rinouny yo edema 4
In re Grand Jury Investigation,
974 F.2d 1068 (Oth Cir. 1992) oe cccssescescesssssessssccssssessevssseeceeseesereeaees 9,10, 11
In re Grand Jury Subpoenas,
454 F.3d 511 (6 Cir, 2006) ...cccccccsccsssssssscsssssssescsscscsvssssssssvsvcassesusaransasarensacavens 4,5
In re Online DVD Rental Antitrust Litig.,
ZOL1L WL 5883772 ee eeeeseesceseeseeececssesseseesscssessesscsscsscssscssssscsscsssaserscesseateaseats Z
Prism Tech., LLC v. Adobe Sys., Inc.,
PAO LW L, D2) SD ena tars casses  ths odinn omonenoonnennansencen momraineeeapnee'v orm amended taeawneteaes ase es 9
Ryan Inv. Corp. v. Pedregal De Cabo San Lucas,
2009 WL 5114077 oe eesceccsceseesessessssessesessesecsscscsscssssscscsscssssesscsacsrseecseeaeeaeeaes 8
Scott v. City of Phoenix,
BAL TVG, BLOF LISG ensnncessamrec amin ncnsis Gnetttacisunsinnenmsinen enon cagryslaeeaiy tne dases exaamutvStonanstie ems 2

Sporck v. Peil,

739 F.2d. 312 (3d Cit, 1985) ...cocrscroussnens annavsueeeseanavanve saves sudlossvenssstiesslenacandonssdeeneens 3
Sportscare of America, P.C. v. Multiplan, Inc.,

ROLL WL 589955 ooo eee eecesseeeceeseceseesecssessessecsseessccsessscssscsscssscssecssecsecesesceasceneees Z
U.S. v. Bouchard Transp.,

VOLO WL 1529248 ooo eee ceeeceeeeeseeseessessesecsesssesscsscsscsscescssessecsccsessecsesersseeacenees 8

il

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

U.S. Const. Amend. VI

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 4of17 Page ID#:35

OTHER AUTHORITIES:

iil

 
10

Ld.

12

13

14

15

16

17

18

LS

20

21

AZ

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page5of17 Page ID #:3597

1. INTRODUCTION

The Government’s Consolidated Position Regarding Defendant’s Violations of
His Conditions of Temporary Release and Opposition to Defendant’s Motion to Preclude
Review and Use of Pre-Trial Services Report [Docket No. 217] (the “Response”) fails to
adequately rebut the arguments and evidence submitted in connection with Defendant’s
Motion to Preclude, and Further Objection To, Review and Use of the June 26, 2020
Pre-trial Services Digital Forensic Examination Report [Docket No. 207] (the
“Motion”).!

For example, the government does not even address, let alone overcome,
Defendant’s reliance on the work product doctrine. The Motion is replete with cases,
references and argument as to why the information at issue is protected by the work
product doctrine, but the government completely ignores all of it, presumably because
they have nothing to offer in rebuttal. This failure alone requires that the Motion be
granted.

Similarly, the government does not address Defendant’s arguments asserting the
Sixth Amendment. Nor does the government respond to Defendant’s arguments

regarding irreparable harm. The government also does not address or rebut the content

 

1 Pursuant to the Order of this Court, this brief is confined to addressing the issues raised
in the Motion. It does not address the argument and “facts” cited by the government in its
Response concerning Mr. Avenatti’s alleged violation of his bail conditions, which the defense
vehemently denies. When and if the government re-files any request relating to Mr. Avenatti’s
bail conditions, the defense will respond and detail the factual misrepresentations by the
government, especially as it relates to Mr. Manheimer’s testimony, and why Mr. Avenatti has
not violated his conditions by working on his criminal defense in accordance with his the Sixth
Amendment.

 
10

11

12

13

14

sg

16

17

18

19

20

21

ne

23

24

295

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 6of17 Page ID #:3598

of the Steward Declaration submitted with the Motion [Docket No. 207-1], which
establishes that the attorney-client privilege and work product doctrine apply, as well as
the resulting prejudice were the information to be disclosed. All of this is fatal to the
government’s opposition.’

It is not the Court’s role to make arguments for the government when the
government fails to do so. If the government fails to oppose core arguments of a motion,
those arguments are deemed uncontested and conceded. See, e.g., Sportscare of
America, P.C. v. Multiplan, Inc., No. 2:10-4414, 2011 WL 589955, at *1 (D.N.J. Feb.
10, 2011) (“In most circumstances, failure to respond in an opposition brief to an
argument put forward in an opening brief constitutes waiver or abandonment in regard to
the uncontested issue.”); Scott v. City of Phoenix, No. CV-09-0875—PHX—JAT, 2011
WL 3159166, at *10 (D.Ariz. Jul. 26, 2011) (failure to oppose statute of limitations
argument constituted waiver); Foster v. City of Fresno, 392 F.Supp.2d 1140, 1147 n. 7
(E.D.Cal.2005) (“At any rate, failure of a party to address a claim in an opposition to a
motion for summary judgment may constitute a waiver of that claim.”); In re Online
DVD Rental Antitrust Litig., No. 09-2029 PJH, 2011 WL 5883772, at *12 (N.D.Cal.
Nov. 23, 2011) (absent unusual circumstances, failure to respond to argument on merits

“viewed as grounds for waiver or concession of the argument”).

 

2 Because of the repeated failure by the government to address, let alone rebut, a number
of the arguments in the Motion and the evidence offered by the defense (which is now
uncontroverted), no in camera review of the protected information is warranted by the record.

 
10
11
12
13
14
LS
16
17
18
19
20
21
we
23
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 7of17 Page ID #:3599

In addition, on the few occasions when the government’s filing does address
certain arguments raised by the Defendant in the Motion, the government does not
adequately challenge the facts and law as outlined by the defense. For example, the
government still has not explained, nor can they explain, how the subject of what an
attorney and his client communicate about during a pending criminal matter is not
privileged. This is because the government is not permitted to know what topics or
subjects a criminal defendant and his attorney communicate about in connection with the
representation. Period. Full stop. This is true regardless of how “unimportant” or
mundane the subject may be. Nor has the government explained how or why it is
permissible for the government to be privy to the following information, all of which
will be reviewed and used by the government if this Court does not grant the Motion: (a)
which documents Mr. Avenatti and his attorneys have communicated about? (b) which
documents Mr. Avenatti’s attorneys have chosen to send to him, and when; (b) which
documents Mr. Avenatti has commented on and reviewed at the direction of his
attorneys; (d) which documents Mr. Avenatti has chosen to send to his attorneys and
when; (e) which documents Mr. Avenatti’s attorneys have reviewed at Mr. Avenatti’s
request; and (f) which documents Mr. Avenatti’s attorneys have chose to work with him
on and when.

To further illustrate the point, is it the government’s position that the defense is
entitled to know which particular subjects AUSAs Andre and Sagel have communicated

about with each other and when during this case? Is the defense entitled to know the

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 8of17 Page ID #:3600

subject lines of all of their emails and other communications? Is the defense entitled to
know what documents (by name) they have chosen to exchange with each other or with
the agents assigned to this case and when?? The answer to each of these questions is “Of
course not.” And yet, this is the exact same information the government now seeks to
use from the defense.

Finally, even though the government was instructed by the Court not to review or
use the Report until the instant motion and the privilege issues could be resolved, the
government nonetheless proceeds to use their “recollection” of the protected content of
the Report in their opposition. [See, e.g., Response at p. 14, fn. 9; p. 26, fn. 14]. This is
highly improper and constitutes a violation of the protections afforded the Defendant.
To make matters worse, the government’s use and “recollection” of the Report is
inaccurate.

For each of the reasons set forth in the Motion and herein, the Motion should be

granted.

Il. ARGUMENT
A. The Government Fails to Address the Work Product Doctrine
Throughout the Motion, the defense raises the protections afforded by the work

product doctrine as a core reason why information in the Report is protected and cannot

be disclosed or used by the government. [See, e.g., Motion at 2-12.] In fact, this

 

3 There is little question this information is protected. See, e.g., Sporck v. Peil, 759 F.2d
312, 315-16 (3d Cir. 1985). 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2k

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page9of17 Page ID #:3601

argument is just as prevalent in the Motion as the argument centering on the attorney-
client privilege. Despite this, the government completely fails in its 55-page submission
to offer any response or counter argument. Nor does the government explain, or even
attempt to explain, why the holdings of Hickman v. Taylor, 329 U.S. 495, 510-11, 67
S.Ct. 385, 91 L.Ed. 451 (1947) and Jn re Grand Jury Subpoenas, 454 F.3d 511, 520 (6"
Cir. 2006) (“[P]eople should be free to make requests of their attorneys without fear, and
that their attorneys should be free to conduct research and prepare litigation strategies
without fear that these preparations will be subject to review by outside parties.”) do not
require the Court to grant the Motion. Indeed, the response is eerily silent as to the work
product issues raised by the defense. Accordingly, the Defendant’s arguments that the
work product doctrine protects the information from disclosure are conceded by the
government, see cases infra. p. 2, and the Motion should be granted.

B. The Government Fails to Address the Sixth Amendment

As with the work product doctrine, the government likewise fails to counter
Defendant’s arguments and cases relating to the Sixth Amendment to the United States
Constitution. [See, e.g., Motion at 2, 3, 6,7, 11.] As aresult, Defendant’s arguments are
conceded, see cases infra. p. 2, and the Motion should be granted.

C. The Government is Silent as to Defendant’s Claim of Irreparable Harm
Under the Law

Citing multiple cases, the Defendant argues in Section II.D of the Motion that the
disclosure of the portions of the Report would result in serious injury and irreparable

harm. [See, e.g., Motion at 7.] The government offers no rebuttal in its response to this
5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

aD

26

2)

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 10o0f17 Page ID #:3602

portion of the Motion. Thus, the argument is uncontested, see cases infra. p. 2, and the
Court should grant the Motion.

D. The Government Does Not Mention, Let Alone Respond To, the
Declaration Submitted with the Motion

In connection with the filing of the Motion, the defense submitted evidence in the
form of a declaration from undersigned counsel establishing the existence of the
attorney-client privilege and work product protections, and further substantiating why
the information must be protected and why the Court should grant the Motion.
[Declaration of H. Dean Steward, Docket 207-1.] The government’s 55-page filing does
not contain a single mention of this evidence, let alone any response to it. The
government makes a conclusory, one sentence statement that Defendant has not met his
burden of establishing the protections apply [Response at p. 24], but then neglects to
address, acknowledge, mention, oppose or rebut any portion of the Steward Declaration.
Accordingly, this evidence is uncontroverted and unchallenged in the record, requiring
that the Motion be granted.

E. The Court’s Clear Directive During the July 11, 2020 Hearing on

Defendant’s Motion for Protective Order Undercuts the Government’s
Arguments

At the July 11, 2020 telephonic hearing on Defendant’s Motion for Protective
Order, the Court stated that the only task to be performed by Pre-Trial Services as it
related to privileged or protected documents was to “open up any e-mail for the limited
purpose of determining whether it’s an attorney/client communication.” [July 11, 2020

Transcript at 10:10-12 (emphasis added).] The Court went on to state: “So let’s go
6

 
10
11
12
13
14
15
16
17
18
Lg
20
Zid.
22
23
24
25
26
27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 11of17 Page ID #:3603

forward with Pretrial Services conducting its inspection understanding that it’s entitled to
open a document sufficient for it to determine whether it’s attorney/client privilege but
not to otherwise review any documents.” (Id. at 10:19-23 (emphasis added).

Despite this clear language, the government suggests in its Response on pages 9-
10 that the defense consented to allow Pre-Trial Services to gather details as to the
documents and subsequently disclose them to the Court and the government. This is
meritless. The defense consented to exactly what the Court directed and only what the
Court directed, namely that Pre-Trial Services could determine whether a document was
protected, and if so, was not permitted to do anything else relating to that document (i.e.
“otherwise review any documents”). The only way the information at issue could have
been compiled and included in the Report is if the documents and emails were
“otherwise reviewed.” One cannot gather the detailed information disclosed in the
Report and its attachments simply by opening the documents and reviewing them to
determine whether they are privileged. Had the defense known or been informed that a
further review would be done, and that protected, detailed information would be
compiled and placed in a report, the defense would not have consented to the process
and would have objected.

F. Defendant is Not Using the Privilege as a Sword and Shield

Contrary to the argument of the government in the Response, the Defendant is not
using the attorney-client privilege as both a sword and a shield. It is the government who

first sought the inquiry into Mr. Manheimer’s devices, not the Defendant. And it is the

7

 
10
11
12
Lg
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 12o0f17 Page ID #:3604

government who has placed Mr. Avenatti’s communications with his attorneys and the
work product of his lawyers at issue by way of the arguments and claims they are
making. After the Court ordered the devices searched, the defense timely objected and
filed a Motion for Protective Order, with the Defendant being granted relief by the Court
on July 11 at the telephonic hearing. And after the Report was disclosed, the Defendant
immediately objected and filed the instant Motion. There is simply no basis to the claim

that the defense is using the privilege as a sword.

G. The Law Does Not Support the Government’s “Privilege Log”
Argument

Citing various cases in which a party voluntarily chose to include the subject or
title of a document on a privilege log, the government claims this is a common, near
universal practice throughout the Ninth Circuit and thus, the information at issue is not
privileged or protected. This interpretation of the law and logic are flawed.

First, communications between an attorney and his client during a case (as
opposed to before a case commences or in anticipation of litigation) are presumptively
privileged and almost never required to be listed on a privilege log. The same standard
applies to documents and work product prepared and exchanged with counsel during a
pending case. See, e.g., Ryan Inv. Corp. v. Pedregal De Cabo San Lucas, No. C 06-
3219, 2009 U.S. Dist. LEXIS 118337, at *9, 2009 WL 5114077 (N.D. Cal 2009)
(“[C]ounsel’s communications with the client and work product developed once the
litigation commences are presumptively privileged and need not be included on any

privilege log.”); U.S. v. Bouchard Transp., No. 08-CV4490, 2010 WL 1529248, at 2
8

 
10
11
12
Le
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 130f17 Page ID #:3605

(E.D.N.Y. 2010) (“[Privilege logs are commonly limited to documents created before the
date litigation was initiated. . . . [[]n many situations, it can be assumed that all
documents created after . . . a lawsuit has been filed and withheld on the grounds of
privilege were created ‘because of” that pending litigation.”); Prism Tech., LLC v. Adobe
Sys., Inc., 2011 WL 5523389, at *2 (D. Neb. 2011)(tuling that communications during
the litigation are presumptively privileged and thus are not required to be listed on a
privilege log).* As a result, the government is wrong when it states that the information
at issue here, all of which was created while this case has been pending, is “near
universally” listed on a privilege log.

Second, the fact that a few parties in select cases have voluntarily (and
mistakenly) chosen to include on a privilege log information itself protected from
disclosure does not change black letter law in the Ninth Circuit. Arguing to the contrary
is akin to claiming that because a party choose to waive the privilege in another case or
mistakenly disclosed information, an unrelated party in a completely unrelated case is
likewise required to waive information and disclose the information. This makes little
sense and is not consistent with the law.

Third, the cases cited by the defense in the Motion, i.e. Dole v. Milonas, 889 F.2d
885, 888 n.3, 890 (9" Cir. 1989) and In re Grand Jury Investigation, 974 F.2d 1068,

1071 (9" Cir. 1992), are clear as to what information is required to be listed on a

 

4 This is another reason why an in camera review is not warranted nor necessary —
because all of the information at issue is presumptively privileged under the law and there has
been no showing by the government sufficient to overcome that presumption.

 
10

11

12

13

14

15

16

17

18

19

20

AL

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 14o0f17 Page ID #:3606

privilege log: (1) the identity of the attorney and client involved; (2) the nature of the
document (e.g. letter, memorandum, etc.); (3) all persons or entities shown as recipients
on the document; (4) all persons or entities known to have been informed of the
substance of the document; and (5) the date the document was generated, prepared, or
dated. Nowhere in these decisions does it state that the title or subject of a document or
communication is to be listed. Nor has counsel been able to locate any other decision by
the Ninth Circuit announcing or mentioning this new standard proposed by the
government. The reason for this should be readily apparent — because to do so would
disclose information itself privileged or protected. It bears repeating that an opposing
party is not permitted to learn what subjects or topics are discussed during
communications between an attorney and a client in connection with a representation,
nor is an opposing party permitted to learn which documents (by name) are exchanged
between an attorney and aclient. This is true regardless of how “nebulous” or
“inconsequential” the subject or document may appear to be to a third-party or the
government.’ Indeed, the “importance” of a subject or topic of communication between
an attorney and client during a case, or of a document exchanged, is never a factor when
determining whether the communication or document is protected from disclosure.
Fourth, the government claims that the reason why Dole and In re Grand Jury

Investigation do not require the subject of an email communication to be listed on a

 

5 Any experienced litigator or trial attorney knows that what appears to be “nebulous” or
“inconsequential” in a case today may prove to be incredibly important and highly
consequential tomorrow. i

0

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 15o0f17 Page ID #:3607

privilege log is because those decisions were decided before the widespread use of
email. This argument lacks merit. At the time of the decisions in Dole (1989) and In re
Grand Jury Investigation (1992), letters and correspondence, which almost always have
“Re:” or subject lines, were widely used. Similarly, reports, presentations, and
documents routinely had titles, including oftentimes on a cover page or at the top of the
document. Despite this, the Ninth Circuit did not hold that “Re:” lines or subjects of
letters or correspondences are required to be listed on a log, nor did the Ninth Circuit
hold that the title of a report, presentation or document must be disclosed. Instead, the
Ninth Circuit stated that only the general nature of the document (e.g. is it a letter,
memorandum, etc.) must be listed. Thus, the government’s effort to distinguish Dole
and In re Grand Jury Investigation rings hollow.

H. The Government’s Use of the Report in its Response Is Improper

The Court made it clear to the government that they were not to review or use the
Report until Defendant’s motion and privilege objections were adjudicated. Despite this,
the government used their “recollection” of portions of the Report in their opposition.
[See, e.g., Response at p. 14, fn. 9, p. 26, fn. 14]. The government’s action is a clear
violation of this Court’s directive. To make matters worse, the government’s use and
“recollection” is inaccurate. By way of example only, the government suggests that all
of the emails sent from counsel to Mr. Avenatti, and vice-versa, since Mr. Avenatti’s
release to Mr. Manheimer can be found on Mr. Manheimer’s devices and thus are

contained or referenced in the Report. This is categorically false. As the defense

11

 
10

11

12

13

14

15

16

Ly

18

19

20

a1

Ze

23

24

29

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 16of17 Page ID #:3608

pointed out in the Motion at footnote 4 (page 9), “only a subset of the emails sent
between Mr. Manheimer, Mr. Steward, and Mr. Avenatti’s other attorneys are listed in
the attachment [to the Report]. This is evidently because Mr. Manheimer does not save
emails locally on his computer.”® Accordingly, the suggestion by the government that
because the forensic report contains all of the emails between Mr. Avenatti and his
counsel (it does not), the report undercuts the representations made to the Court
regarding the processes used by the defense in preparing documents and pleadings, is

without merit.

Il. CONCLUSION

For each of the reasons set forth above and in the Motion, Mr. Avenatti
respectfully requests that the Court issue an order preventing any further review or use of

the Protected Portions of the Report for any purpose.

Dated: August 3, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

6 Mr. Manheimer uses Gmail, a cloud-based email platform where emails are generally
stored on the cloud as opposed to locally on a —

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

Case 8:19-cr-00061-JVS Document 228 Filed 08/03/20 Page 17of17 Page ID #:3609

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on August 3, 2020, service of
the defendant’s:

DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO
PRECLUDE, AND FURTHER OBJECTION TO, REVIEW AND USE OF PORTIONS
OF THE JUNE 26, 2020 PRE-TRIAL SERVICES DIGITAL FORENSIC
EXAMINATION REPORT

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 3, 2020

/s/ H. Dean Steward
H. Dean Steward

13

 

 

 
